DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email response (concurrently attached, OA.APPENDIX), dated 06/18/2021, after interview with Attorney Kevin Ross Davis on 06/16/2021.

The application has been amended as follows: 
Claim 1, line 8, replaced: “group”, with: --group based on the predetermined interval between the multiple suction nozzles and intervals between adjacent divided boards of the multiple divided boards within the printed circuit board--.
Claim 3, line 4, replaced: “intervals between”, with: --the intervals between the--.
Claim 19, cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Though it teaches some of the allowable independent claim limitations, the prior art does not reasonably disclose or 
With respect to amended claim 1, Kawabata et al. (US 2009/0031559 A1) and Shim (US 2012/0123575 A1) do not possess, or imply having, the appropriate processing circuitry configured to (i.e. capable of and having programming or algorithms for) setting control a display to display an image obtained by overlapping an image of the printed circuit board with an image of the mounting head including a representation of the multiple nozzles, and allow a user to set the one group by moving the image of the mounting head, control the multiple suction nozzles to suck the electronic components to be mounted on the some of the divided boards within the one group at a same time.  Though the prior art teaches general controllers, they do not have the programming, algorithms, or specific circuitry to enable the claimed elements as recited.  The newly cited prior art generally discloses related image analysis functions and capabilities, but does not disclose the specific limitations of the claims and further a combination rejection involving those references would improperly rely upon hindsight rationale and reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729